DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
This Action is responsive to the Request for Continued Examination filed 04/29/2022.  Claims 1-20 are pending.  Claims 1 and 12 have been written in independent form.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Claim 1 recites the limitation "a plurality of rotors" in line 5, and "the at least a plurality of rotors" in lines 5-6, and "at least the plurality of rotors" in line 20, and "the plurality of rotors" in lines 21 and 28-29.  The limitation "plurality of rotors" is inconsistently recited throughout this claim as recited hereinabove.  It appears that two different types of plurality of rotors are being referenced, i.e., "a plurality of rotors" and "at least the plurality of rotors" which creates confusion.  To remove confusion, if all references to rotors are the same rotors, they should all be referred to consistently throughout the claim.
Claim 12 recites the limitation "at least a plurality of rotors" in line 4, and "the at least a plurality of rotors" in line 5, and "the plurality of rotors" in line 20, and "the at least a plurality of rotors" in lines 23-24, and "the plurality of rotors" in lines 29-30.  The limitation "plurality of rotors" is inconsistently recited throughout this claim as recited hereinabove, and are similarly objected to as in claim 1 hereinabove.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 11 recites the limitation "determining the phase difference between the at least a first rotor and the at least a second rotor; and determining the at least a second rotor to have a distance separating the at least a first rotor and the at least a second rotor different than the phase difference" in lines 6-10.  These limitations are vague and indefinite.  It is unclear how the two “determining” limitations are different.  It is unclear what is meant by “determining the phase difference.”  Is “determining the phase difference” setting a phase difference to what it should be based on some given parameters?  Or, is “determining the phase difference” measuring the actual phase difference between a first and at least a second rotor, or is “determining … a distance …” measuring an actual distance separating a second rotor and first rotor that is different than the phase difference?  For examination purposes, and as best understood, “determining the phase difference” will be interpreted as the set phase difference between a first and at least a second rotor and “determining the at least a second rotor to have a distance separating the at least a first rotor and the at least a second rotor different than the phase difference” will be interpreted as a measured distance.
Claim 20 recites similar limitations as in claim 11, and is similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6 and 9 is/are rejected under 35 35 USC § 102(a)(1) as being anticipated by WEEKES et al., U.S. Patent Application Publication 2019/0127056 A1 (hereinafter called WEEKES).
Regarding claim 1, WEEKES teaches a system for reducing rotor acoustics of an aircraft, the system comprising:
at least a structural feature of an aircraft (See e.g., FIG. 1 element 110);
at least a propulsor (See e.g., FIG. 1 element 125) for fixed-wing flight on the at least a structural feature of an aircraft;
a plurality of rotors (See e.g., FIG. 1 elements 101-106) mounted on the at least a structural feature, wherein the at least a plurality of rotors includes:
at least a first rotor (See e.g., FIG. 1 element 101);
at least a first motor mechanically coupled to the at least a first rotor configured to cause the at least a first rotor to rotate when activated (See e.g., FIG. 2 element 250; ¶s [0065]-[0066]);
at least a second rotor (See e.g., FIG. 1 element 102); and
at least a second motor mechanically coupled to the at least a second rotor configured to cause the at least a second rotor to rotate when activated (See e.g., FIG. 2 element 250; ¶s [0065]-[0066]);
an aircraft controller in communication with the at least a first motor, the at least a second motor, and the at least a propulsor (See e.g., FIGS. 11 & 12; ¶s [0108]-[0109], where the flight control system teaches an aircraft controller);
an alignment module operating on the aircraft controller (See e.g., FIGS. 10-12; ¶ [0107]), wherein the alignment module is configured to place the at least a second rotor in alignment with the at least a first rotor when the at least a first rotor and the at least a second rotor are not rotating (See e.g., FIGS. 10-12; ¶s [0107] & [0113]); and
a rotational control module operating on the aircraft controller (See e.g., FIGS. 10-12; ¶ [0107]), wherein the rotational control module is configured to initiate rotation of at least the plurality of rotors, wherein initiation of the plurality of rotors includes:
initiating rotation of at least a first rotor at a first time (See e.g., FIGS. 11-12; ¶s [0017] & [0137]); and
initiating rotation of at least a second rotor at a second time separated from the first time by a phase difference (See e.g., FIGS. 11-12; ¶s [0017], [0105], & [0137]),
wherein the rotational control module comprises at least an acoustic sensor (See e.g., ¶ [0107], where, sensing the rotational phase of the motor through communication with the rotor drive system, and a proximity sensor sensing the position of the rotor as the rotor blade passes overhead, and the control system determines the motor's rotational speed and phase and stops the rotor when it is at the correct position, all taken together, teaches measuring the speed of the rotor, and therefore teaches at least an acoustic sensor) configured to: detect acoustic effects resulting from out of phase rotor rotation of one of the plurality of rotors; and determine which at least one rotor of the plurality of rotors is rotating out of phase (See e.g., ¶s [0107] & [0113]).
Regarding claim 2, WEEKES teaches wherein the aircraft further comprises an electronic aircraft (See e.g., FIG. 7; ¶ [0084]).
Regarding claim 3, WEEKES teaches wherein the aircraft further comprises a vertical takeoff and landing aircraft (See e.g., ¶ [0054]).
Regarding claim 5, WEEKES teaches wherein the at least a first rotor operating on the at least a rotational controller includes at least an upper rotor (See e.g., FIG. 1 element 101) or at least a lower rotor.
Regarding claim 6, WEEKES teaches wherein the at least a second rotor operating on the at least a rotational controller includes at least an upper rotor (See e.g., FIG. 1 element 102) or at least a lower rotor.
Regarding claim 9, WEEKES teaches wherein the rotational control module is further configured to include at least a rotor phase sensor configured to detect rotor-based flight of the aircraft (See e.g., FIG. 10; ¶ [0107], where the combination of the proximity sensor and the control system teach at least a rotor phase sensor configured to detect rotor-based flight of the aircraft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 4 and 11 is/are rejected under 35 USC § 103 as being unpatentable over WEEKES, and further in view of Vander Mey et al., U.S. Patent Application Publication 2022/0043465 A1 (hereinafter called Vander Mey).
Regarding claim 4, WEEKES teaches the plurality of rotors (See e.g., FIG. 1 elements 101-106), further comprising a plurality of … rotors attached to opposing sides of the structural feature (See e.g., FIG. 1 elements 101-103 & 104-106, 110, where the group of elements 101-103 and the group of elements 104-106 located on opposite sides of element 110, i.e., the structural feature teach the instant claim limitation).
But WEEKES does not teach a plurality of coaxial rotors attached to opposing sides of the structural feature, wherein the coaxial rotors further include: at least an upper rotor; at least an upper motor mechanically coupled to the at least an upper rotor configured to cause the at least an upper rotor to rotate when activated; at least a lower rotor; and at least a lower motor mechanically coupled to the at least a lower rotor configured to cause the at least a lower rotor to rotate when activated.
However, Vander Mey teaches a plurality of coaxial rotors (See e.g., FIGS. 1-2 elements 101a-h, 201a-h) attached to opposing sides of the structural feature (See e.g., FIGS. 1-2 elements 102, 202), wherein the coaxial rotors further include:
at least an upper rotor (See e.g., FIGS. 1-2 elements 101e-h, 201e-h);
at least an upper motor (See e.g., FIG. 1; ¶s [0031] &[0033], “… eight rotors 101a-h each driven by an electric motor … eight rotors 201a-h each driven by an electric motor …”) mechanically coupled to the at least an upper rotor (See e.g., FIGS. 11-12 elements motor within housing 1105, 1203; ¶s [0080]-[0081]) configured to cause the at least an upper rotor to rotate when activated (See e.g., ¶s [0031], [0050], & [0053]);
at least a lower rotor (See e.g., FIGS. 1-2 elements 101a-d, 201a-d); and
at least a lower motor (See e.g., FIG. 1; ¶s [0031] &[0033], “… eight rotors 101a-h each driven by an electric motor … eight rotors 201a-h each driven by an electric motor …”) mechanically coupled to the at least a lower rotor (See e.g., FIGS. 11-12 elements motor within housing 1105, 1203; ¶s [0080]-[0081]) configured to cause the at least a lower rotor to rotate when activated (See e.g., ¶s [0031], [0050], & [0053]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES and Vander Mey before him, before the effective filing date of the claimed invention, to provide the system of WEEKES with a plurality of coaxial rotors attached to opposing sides of the structural feature, wherein the coaxial rotors further include: at least an upper rotor; at least an upper motor mechanically coupled to the at least an upper rotor configured to cause the at least an upper rotor to rotate when activated; at least a lower rotor; and at least a lower motor mechanically coupled to the at least a lower rotor configured to cause the at least a lower rotor to rotate when activated, as taught by Vander Mey.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to mitigate vibration of the aircraft during forward flight by increasing the number of blades, as suggested in Vander Mey (See e.g., ¶ [0047]).
Regarding claim 11, WEEKES teaches the determining of which of the at least one rotor of the plurality of rotors is rotating out of phase and the acoustic sensor (as set forth in the rejection of claim 1 hereinabove) is further configured to the adjust phase difference to eliminate acoustic effects of the rotor rotating out of phase (See e.g., ¶s [0107] & [0113], where when the rotor stops the acoustic effects of the rotor are eliminated, therefore the references in their entirety are configured to teach the instant claim limitation).
But WEEKES does not teach determining the phase difference between the at least a first rotor and the at least a second rotor; and determining the at least a second rotor to have a distance separating the at least a first rotor and the at least a second rotor different than the phase difference.
However, as best understood, Vander Mey teaches determining the phase difference between the at least a first rotor and the at least a second rotor (See e.g., ¶ [0049] & [0051]); and determining the at least a second rotor to have a distance separating the at least a first rotor and the at least a second rotor different than the phase difference (See e.g., ¶ [0050]-[0051]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES and Vander Mey before him, before the effective filing date of the claimed invention, to provide the system of WEEKES with determining the phase difference between the at least a first rotor and the at least a second rotor; and determining the at least a second rotor to have a distance separating the at least a first rotor and the at least a second rotor different than the phase difference, as taught by Vander Mey.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to accurately achieve rotating rotor position sensing, as suggested in Vander Mey (See e.g., ¶ [0051]).


Claims 7-8 and 12-18 is/are rejected under 35 USC § 103 as being unpatentable over WEEKES, and further in view of LeGrand, III et al., U.S. Patent 10,101,443 B1 (hereinafter called LeGrand).
Regarding claim 7, WEEKES teaches the alignment module operating on the aircraft controller (See e.g., FIGS. 10-12; ¶ [0107]), but WEEKES does not teach the alignment module operating on the aircraft controller is further configured to include at least a relative wind sensor, wherein the relative wind sensor is further configured to: detect rotation of the at least a propulsor for fixed-wing flight; and determine the direction of movement of the atmosphere relative to the aircraft.
However, LeGrand teaches at least a relative wind sensor (See e.g., FIG. 2 element 250; column 3 lines 2-7) wherein the relative wind sensor is further configured to: detect rotation of the at least a propulsor (See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30) for fixed-wing flight; and determine the direction of movement of the atmosphere relative to the aircraft (See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES and LeGrand before him, before the effective filing date of the claimed invention, to provide the system of WEEKES with at least a relative wind sensor, wherein the relative wind sensor is further configured to: detect rotation of the at least a propulsor for fixed-wing flight; and determine the direction of movement of the atmosphere relative to the aircraft, as taught by LeGrand.  One of ordinary skill in the art would have been motivated to do so, with a predictable result of, allowing the rotors of WEEKES to be locked using the anemometer that detects a gust of wind, causing the aerial vehicle to automatically reconfigure itself, in order to counteract forces imparted upon the aerial vehicle by the wind, as disclosed in LeGrand (See e.g., column 25 lines 27-30).
Regarding claim 8, WEEKES, teaches the alignment module (See e.g., FIGS. 10-12; ¶ [0107]), but WEEKES does not teach the alignment module is further configured to align the orientation of the plurality of rotors as a function of a relative wind sensor.
However, LeGrand teaches the alignment module is further configured to align the orientation of the plurality of rotors as a function of a relative wind sensor (See e.g., FIG. 2 element 250; column 7 line 60-column 8 line 2; column 9 lines 48-58).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES and LeGrand before him, before the effective filing date of the claimed invention, to provide the system of WEEKES with the alignment module is further configured to align the orientation of the plurality of rotors as a function of a relative wind sensor, as taught by LeGrand.  One of ordinary skill in the art would have been motivated to do so, with a predictable result of, allowing the rotors of WEEKES to be locked using the anemometer that detects a gust of wind, causing the aerial vehicle to automatically reconfigure itself, in order to counteract forces imparted upon the aerial vehicle by the wind, as disclosed in LeGrand (See e.g., column 25 lines 27-30).
Regarding claim 12, WEEKES teaches a method for reducing rotor acoustics of an aircraft, the method comprising:
providing a system comprising:
at least a plurality of rotors (See e.g., FIG. 1 elements 101-106) mounted on at least a structural feature (See e.g., FIG. 1 element 110) of an electric aircraft (See e.g., FIG. 1), wherein the at least a plurality of rotors includes:
at least a first rotor (See e.g., FIG. 1 element 101);
at least a first motor mechanically coupled to the at least a first rotor configured to cause the at least a first rotor to rotate when activated (See e.g., FIG. 2 element 250; ¶s [0065]-[0066]);
at least a second rotor (See e.g., FIG. 1 element 102); and
at least a second motor mechanically coupled to the at least a second rotor configured to cause the at least a second rotor to rotate when activated (See e.g., FIG. 2 element 250; ¶s [0065]-[0066]);
placing, by at least an alignment module (See e.g., FIGS. 10-12; ¶ [0107]) operating on an aircraft controller (See e.g., FIGS. 11 & 12; ¶s [0108]-[0109], where the flight control system teaches an aircraft controller), the at least a second rotor (See e.g., FIG. 1 element 102) in alignment with the at least a first rotor (See e.g., FIG. 1 element 101) when the at least a first rotor and the at least a second rotor are not rotating (See e.g., FIGS. 10-12; ¶s [0107] & [0113]), wherein placing the at least a second rotor in alignment with the at least a first rotor further comprises:
…
initiating, by at least a rotational control module operating on the aircraft controller (See e.g., FIGS. 10-12; ¶ [0107]), rotation of the at least a plurality of rotors (See e.g., FIGS. 1 & 11-12 elements 101-106; ¶s [0017] & [0137]), wherein initiating rotation of the at least plurality of rotors comprises:
initiating rotation of the at least a first rotor at a first time (See e.g., FIGS. 1, 11-12 element 101; ¶s [0017] & [0137]); and
initiating rotation of the at least a second rotor at a second time separated from the first time by a phase difference (See e.g., FIGS. 11-12; ¶s [0017], [0105], & [0137]);
detecting, by an acoustic sensor (See e.g., ¶ [0107], where sensing the rotational phase of the motor through communication with the rotor drive system, and a proximity sensor sensing  the position of the rotor as the rotor blade passes overhead, and the control system determines the motor's rotational speed and phase and stops the rotor when it is at the correct position, all taken together, teaches measuring the speed of the rotor and therefore teaches an acoustic sensor), effects resulting from out of phase rotor rotation of one of the plurality of rotors; and determining, by the acoustic sensor, which at least one rotor of the plurality of rotors is rotating out of phase (See e.g., ¶s [0107] & [0113]).
But WEEKES does not teach detecting, by at least a relative wind sensor, the rotation of at least a propulsor; determining, by the at least a relative wind sensor, the relative wind to the aircraft; and aligning the orientation of the plurality of rotors as a function of the relative wind sensor.
However, LeGrand teaches detecting, by at least a relative wind sensor (See e.g., FIG. 2 element 250;column 3 lines 2-7), the rotation of the at least a propulsor (See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30); determining, by the at least a relative wind sensor, the relative wind to the aircraft (See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30); and aligning the orientation of the plurality of rotors as a function of the relative wind sensor (See e.g., FIG. 2 element 250; column 7 line 60-column 8 line 2; column 9 lines 48-58).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES and LeGrand before him, before the effective filing date of the claimed invention, to provide the method of WEEKES with detecting, by at least a relative wind sensor, the rotation of at least a propulsor; determining, by the at least a relative wind sensor, the relative wind to the aircraft; and aligning the orientation of the plurality of rotors as a function of the relative wind sensor, as taught by LeGrand.  One of ordinary skill in the art would have been motivated to do so, with a predictable result of, allowing the rotors of WEEKES to be locked using the anemometer that detects a gust of wind, causing the aerial vehicle to automatically reconfigure itself, in order to counteract forces imparted upon the aerial vehicle by the wind, as disclosed in LeGrand (See e.g., column 25 lines 27-30).
Regarding claim 13, WEEKES, as modified by LeGrand in the rejection of claim 12 hereinabove, further teaches wherein the aircraft further comprises an electronic aircraft (WEEKES See e.g., FIG. 7; ¶ [0084]).
Regarding claim 14, WEEKES, as modified by LeGrand in the rejection of claim 12 hereinabove, further teaches wherein the aircraft further comprises a vertical takeoff and landing aircraft (WEEKES See e.g., ¶ [0054]).
Regarding claim 15, WEEKES, as modified by LeGrand in the rejection of claim 12 hereinabove, further teaches wherein the at least a first rotor further comprises an at least an upper rotor or an at least a lower rotor (WEEKES See e.g., FIG. 1 element 101).
Regarding claim 16, WEEKES, as modified by LeGrand in the rejection of claim 12 hereinabove, further teaches wherein the at least a second rotor further comprises an at least an upper rotor or at least a lower rotor (WEEKES See e.g., FIG. 1 element 102).
Regarding claim 17, WEEKES, as modified by LeGrand in the rejection of claim 12 hereinabove, further teaches wherein determining, by the at least a relative wind sensor (LeGrand See e.g., FIG. 2 element 250; column 3 lines 2-7), the relative wind to the aircraft (LeGrand See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30) further comprises: receiving at least a signal containing the direction of movement of the aircraft (LeGrand See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30); and processing the at least a signal (LeGrand See e.g., FIGS. 3-4), wherein processing the at least a signal further comprises calculating the direction of movement of the atmosphere relative to the aircraft (LeGrand See e.g., FIGS. 3-4).
Regarding claim 18, WEEKES, as modified by LeGrand in the rejection of claim 12 hereinabove, further teaches wherein initiating, by the at least a rotational control module operating on the aircraft controller (WEEKES See e.g., FIGS. 10-12; ¶s [0107]-[0109], where the flight control system teaches an aircraft controller), rotation of the at least a plurality of rotors (WEEKES See e.g., FIGS. 1 & 11-12 elements 101-106; ¶s [0017] & [0137]) further comprises detecting, by an at least a rotor phase sensor, rotor-based flight of the aircraft (WEEKES See e.g., FIG. 10; ¶ [0107], where the combination of the proximity sensor and the control system teach at least a rotor phase sensor configured to detect rotor-based flight of the aircraft).


Claim 10 is/are rejected under 35 USC § 103 as being unpatentable over WEEKES, and further in view of Bevirt et al., U.S. Patent Application Publication 2020/0269990 A1 (hereinafter called Bevirt).
Regarding claim 10, WEEKES teaches the phase difference of the at least a second rotor operating on the at least a rotational control module (See e.g., FIGS. 11-12; ¶s [0017], [0105], [0107], & [0137]).
But WEEKES does not teach a rotational lag of the second time of rotation of the second rotor between 1 degree and 90 degrees of the first time of rotation of the first rotor.
However, Bevirt teaches a rotational lag of the second time of rotation of the second rotor between 1 degree and 90 degrees of the first time of rotation of the first rotor (See e.g., FIG. 11; ¶ [0078]).
Thus, it would have been obvious to one having ordinary skill in the art having the prior art of WEEKES and Bevirt before him, before the effective filing date of the claimed invention, to provide the system of WEEKES with a rotational lag of the second time of rotation of the second rotor between 1 degree and 90 degrees of the first time of rotation of the first rotor, as taught in the analogous art of Bevirt.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to reduce the psychoacoustic penalty of the acoustic signature emitted by the one or more propellers, as disclosed in Bevirt (See e.g., ¶ [0078]).


Claim 19 is/are rejected under 35 USC § 103 as being unpatentable over WEEKES, and further in view of LeGrand, and further in view of Bevirt.
Regarding claim 19, WEEKES, as modified by LeGrand in the rejection of claim 12 hereinabove, further teaches wherein initiating, by the at least a rotational control module operating on the aircraft controller (WEEKES See e.g., FIGS. 10-12; ¶s [0107]-[0109], where the flight control system teaches an aircraft controller), rotation of the at least a second rotor at a second time separated from the first time by a phase difference (WEEKES See e.g., FIGS. 11-12; ¶s [0017], [0105], & [0137]).
But neither WEEKES nor LeGrand teaches initiating second time of rotation of the second rotor by a rotational lag between 1 degree and 90 degrees of the first time of rotation of the first rotor.
However, Bevirt teaches initiating second time of rotation of the second rotor by a rotational lag between 1 degree and 90 degrees of the first time of rotation of the first rotor (See e.g., FIG. 11; ¶ [0078]).
Thus, it would have been obvious to one having ordinary skill in the art having the prior art of WEEKES, LeGrand, and Bevirt before him, before the effective filing date of the claimed invention, to provide the combined invention of the method WEEKES and LeGrand with initiating second time of rotation of the second rotor by a rotational lag between 1 degree and 90 degrees of the first time of rotation of the first rotor, as taught in the analogous art of Bevirt.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to reduce the psychoacoustic penalty of the acoustic signature emitted by the one or more propellers, as disclosed in Bevirt (See e.g., ¶ [0078]).


Claim 20 is/are rejected under 35 USC § 103 as being unpatentable over WEEKES, and further in view of LeGrand and further in view of Vander Mey.
Regarding claim 20, WEEKES, as modified by LeGrand in the rejection of claim 12 hereinabove, further teaches the determining of the rotor rotating out of phase (as set forth in the rejection of claim 12 hereinabove) and adjusting rotor phase difference to eliminate acoustic effects (See e.g., ¶s [0107] & [0113], where when the rotor stops the acoustic effects of the rotor are eliminated, therefore the references in their entirety teach the instant claim limitation).
But neither WEEKES nor LeGrand teaches determining the phase difference between the at least a first rotor and the at least a second rotor; and determining the at least a second rotor to have a distance separating the at least a first rotor and the at least a second rotor different than the phase difference.
However, as best understood, Vander Mey teaches determining the phase difference between the at least a first rotor and the at least a second rotor (See e.g., ¶ [0049] & [0051]); and determining the at least a second rotor to have a distance separating the at least a first rotor and the at least a second rotor different than the phase difference (See e.g., ¶ [0050]-[0051]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES, LeGrand, and Vander Mey before him, before the effective filing date of the claimed invention, to provide the combined method of WEEKES and LeGrand with determining the phase difference between the at least a first rotor and the at least a second rotor; and determining the at least a second rotor to have a distance separating the at least a first rotor and the at least a second rotor different than the phase difference, as taught by Vander Mey.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to accurately achieve rotating rotor position sensing, as suggested in Vander Mey (See e.g., ¶ [0051]).

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. On page 8 of the REMARKS, Applicant argues “However, none of what Weekes teaches is Applicant's claimed rotational control module comprises at least an acoustic sensor configured to detect acoustic effects resulting from out of phase rotor rotation of one of the plurality of rotors and determine which at least one rotor of the plurality of rotors is rotating out of phase. In contrast, Weekes does not disclose any acoustic sensor at all. Therefore, none of what Weekes teaches is Applicant's acoustic sensor as Applicant has particularly claimed and detailed above. Accordingly, Applicant respectfully submits that Weekes fails to anticipate Applicant's particularly claimed system and limitations, as detailed above.”  Examiner respectfully disagrees.
Regarding Applicant’s argument that none of what Weekes teaches is Applicant’s claimed rotational module, Examiner provided, and maintains, an in-depth rebuttal to this argument in the Final Office Action filed on 03/18/2022 in the Response to Arguments section under paragraph number 32 on pages 16-17.
Regarding Applicant’s argument that Weekes does not disclose any acoustic sensor at all, Examiner read Applicant’s initially filed specification to find the definition or description of an acoustic sensor.  In Applicant’s initially filed specification Paragraph [0034] reads as follows:
Still referring to FIG. 7, the at least a rotational control module 144 further includes the at least an acoustic sensor 704. Acoustic sensor 704 may be instantiated as one sensor and/or a combination of sensors. Sensors, as described herein, are any device, module, and/or subsystems, utilizing any hardware, software, and/or any combination thereof to detect events and/or changes in the instant environment and communicate the information to the at least an aircraft controller. Acoustic sensor 704 may be configured to detect acoustic effects resulting from out of phase rotor rotation. Out of phase rotor rotation, as described herein, is when the at least a first rotor and the at least a second rotor are not separated by at least a phase difference during rotation. Out of phase rotor rotation may result in acoustic effects. The acoustic effects, as described herein, are vibrational effects, such as periodic and/or random oscillations, transmitted from the rotor of the aircraft and/or other structural features of the aircraft. The acoustic effects can result in fatigue to the pilot, crew, and/or passengers, damage to critical components of the aircraft and other machinery configured for flight, resulting in improper or limited functionality, and/or damage to the payload. Detection of acoustic effects resulting from out of phase rotor rotation, as described herein, is identifying irregular vibrations and/or oscillations of the at least a rotor. Identifying irregular vibrations and/or oscillations of the rotor may include, for example and without limitation, measuring the level of noise generated by the rotor, measuring the length of vibrations of the rotor, measuring the time of rotation of the rotor, measuring the speed of the rotors, and the like. Persons skilled in the art, upon reviewing the entirety of this disclosure, will be aware of various ways to detect acoustic effects resulting from out of phase rotors that may be used or included in system 100 or an electric aircraft 200, as used and described herein. [Emphasis Examiner’s]
Because an acoustic sensor may be configured to detect acoustic effects, and detection of acoustic effects is identifying irregular vibrations and/or oscillations of the rotor, which may include measuring the time of rotation of the rotor, measuring the speed of the rotors, and the prior art of WEEKES teaches measuring the time of rotation of the rotor, and measuring the speed of the rotors in at least paragraphs [0107] and [0113] (as detailed in the rejections of independent claims 1 and 20 hereinabove in the instant Office Action), WEEKES teaches an acoustic sensor.
On pages 8-9 of the REMARKS, Applicant argues “Therefore, Applicant respectfully submits Weekes fails to disclose, at least, "a sensor coupled to both the first flight component and the second flight component, wherein the sensor is configured to detect a component performance degradation datum of the first flight component," as claimed, and the rejection to claim 1 has been overcome.”  In response to this argument that the reference(s), i.e., WEEKES fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., a sensor coupled to both the first flight component and the second flight component, wherein the sensor is configured to detect a component performance degradation datum of the first flight component) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Consequently, independent claim 1 and its dependent claims 2-3, 5-6, and 9 are rejected as set forth hereinabove in the instant Office Action.
On page 9 of the REMARKS, Applicant’s arguments against claims 4 and 11 are moot due to new grounds of rejection necessitated by amendment.
On pages 9-10 of the REMARKS, in response to Applicant’s arguments against claims 7-8 and 12-19, that “Independent claim 12 recites limitations similar to independent claim 1 and overcomes these rejections for at least the same reasons as discussed above with reference to claim 1. … Accordingly, Applicant respectfully submits that independent claim 12 is patentably distinguishable over Weekes and Legrand, alone or in combination, for, at least, the reasons discussed above,” for at least the rebuttal provided against claim 1 hereinabove in this Response to Arguments section, and the respective rejections under 35 USC § 102 and 35 USC § 103 hereinabove in the instant Office Action, claims 7-8 and 12-18 stand rejected.  And, on page 12 of the REMARKS, in response to Applicant’s similarly stated arguments against claim 20, for at least the rebuttal provided against claim 1, where independent claim 12 recites limitations similar to independent claim 1, hereinabove in this Response to Arguments section, and the respective rejections under 35 USC § 102 and 35 USC § 103 hereinabove in the instant Office Action, claim 20 stands rejected.
Applicant’s argument against claim 10 on pages 10-11 is moot due to a new ground of rejection necessitated by amendment to independent claim 1.
Applicant’s argument against claim 19 on pages 9-10 is moot due to a new ground of rejection necessitated by amendment to independent claim 12.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
25 May 2022



/Nicholas McFall/            Primary Examiner, Art Unit 3644